MINTZ & GOLD LLP
Andrew R. Gottesman (ARG-1992)
600 Third Avenue, 25th Floor
New York, New York 10016
Telephone: (212) 696-4848
Facsimile: (212) 696-1231
gottesman@mintzandgold.com
Counsel to B.E. Capital Management Fund LP

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
 In re                                                           Chapter 11
                                                                 Case No. 19-13097 (scc)
 SMARTER TODDLER GROUP, LLC,

                                      Debtors.
-----------------------------------------------------------x

                             NOTICE OF APPEARANCE AND
                          REQUEST FOR SERVICE OF ALL PAPERS

        PLEASE TAKE NOTICE that, pursuant to section 1109(b) of 11 U.S.C. § 101 et seq.

(the “Bankruptcy Code”) and Rule 9010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Mintz & Gold LLP hereby enters their appearance as counsel for B.E.

Capital Management Fund LP (“B.E. Capital”), a secured creditor and party in interest in the

above referenced cases.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002(i),

3017, 9007, 90010, 9013, and 9014 the undersigned requests that copies of all notices,

pleadings, and other papers filed or otherwise required to be served in the Bankruptcy Cases

be served upon the following persons, and that such persons be added to the mailing matrix in

the Bankruptcy Cases:

                                        MINTZ & GOLD LLP
                                        600 Third Avenue, 25th Floor
                                        New York, New York 10016
                                        Attn: Andrew R. Gottesman, Esq.
                                        Telephone: (212) 696-4848
                                        E-mail: gottesman@mintzandgold.com
       PLEASE TAKE FURTHER NOTICE that this request includes not only the notices

and papers referred to in the Bankruptcy Code and Rules specified above, but also includes,

without limitation, all orders and notices of any application, motion, petition, pleading, request,

complaint or demand, statement of affairs, operating reports, schedule of assets and liabilities,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, courier service, hand delivery, telephone, facsimile transmission, telegraph, telex, or

otherwise that (1) affects or seeks to affect in any way any rights or interest of any creditor or

party-in-interest in this case, with respect to (a) the Debtor (b) property of the Debtor’s estate,

or proceeds thereof, in which the Debtor may claim an interest, or (c) property or proceeds

thereof in the possession, custody or control of others that any of the Debtor may seek to use;

or (2) requires or seeks to require any act, delivery of any property, payment or other conduct

by any of the Notice Parties.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request

for Service of All Papers shall not be construed as an appointment of any person or entity as

authorized agent of B.E. Capital, either expressly or impliedly, for purposes of receiving

service of process pursuant to Rule 7004 of the Bankruptcy Rules or Rule 4 of the Federal

Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that B.E. Capital intends that neither this

Notice of Appearance and Request for Service of All Papers nor any later appearance, pleading,

claim or suit shall waive (1) the right of B.E. Capital to have final orders in non-core matters

entered only after de novo review by a United States District Judge; (2) the right of B.E. Capital

to trial by jury in any proceeding so triable in this case or any case, controversy, or proceeding

related to this case; (3) the right of B.E. Capital to have the United States District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal; or (4)

any other rights, claims, actions, defenses, setoffs, or recoupments to which B.E. Capital is or
may be entitled under agreements, in law, in equity, or otherwise, all of which rights, claims,

actions, defenses, setoffs, or recoupments B.E. Capital expressly hereby expressly reserves.


Dated: October 7, 2019
       New York, New York
                                             MINTZ & GOLD LLP

                                             by: /s/ Andrew R. Gottesman
                                             Andrew R. Gottesman
                                             600 Third Avenue, 25th Floor
                                             New York, New York 10016
                                             Telephone (212) 696-4848

                                             Counsel to B.E. Capital Management Fund LP
